DETAILED ACTION
Claim(s) 1-17 is/are hereby under examination. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2021 is being considered by the examiner.
Claim Objections
Claims 3, 4, 7, 10, and 15 are objected to because of the following informalities:
Regarding Claim 3, line 3 appears it should read --the hypothyroidism treatment group-- as it has already been introduced in claim 2.
Regarding Claim 4, line 3 appears it should read --the hyperthyroidism treatment group-- as it has already been introduced in claim 2.
Regarding Claim 7, line 2 appears it should read --the external device-- as it has already been introduced in claim 1.
Regarding Claim 10, line 4 appears it should read --a test day--.
Regarding Claim 15, line 1 appears it should read --A non-transitory--, instead of “a non-statutory”.

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims do not invoke 112(f) interpretation. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, 16, and 17,  the claim recites the limitation "the thyroid hormone level of the user" in lines 16-17 ( in claim 1).  In light of the specification, there is insufficient antecedent basis for this limitation in the claim. “A thyroid hormone level of the user” has previously not been introduced. Further, it is unclear from the claims how “a thyroid hormone level of the user” is being measured. The claims do not recite measuring, collecting, or receiving a thyroid hormone level of the user. For the purposes of examination, any thyroid hormone level of the user is being interpreted as “the thyroid hormone level of the user”. It is recommended to the application to amend the claim to recite --a thyroid hormone level of the user-- and/or recite how the thyroid hormone level is collected. The same rejection applies to claims 16 and 17 due to the same wording. Claims 2-15 are rejected due to their dependence from claim 1.
Regarding Claim 1, 16, and 17, in light of the specification, the claims fail to inform, with reasonably certainty the scope of the invention. Claims 1, 16, and 17 recites “the reference heart rate is calculated based on the thyroid hormone level of the user and the heart rate of the user”, in lines 16-17 (in claim 1), however, in light of the specification, it is unclear if “the heart rate of the user” is a different heart rate from “a monitoring heart rate” introduced in lines 12-13 of claim 1. For the purposes of examination, any heart rate of the user is being interpreted as “the heart rate of the user”. The same rejection applies to claims 16 and 17 due to the same wording. Claims 2-15 are rejected due to their dependence from claim 1.
Regarding Claim 5, in light of the specification, the claim fails to inform, with reasonably certainty the scope of the invention. Claim 5 recites “a second threshold or more” in line 5. It is unclear if “a second threshold” is claiming a different threshold, or if “a second threshold” is the same heart rate threshold claimed in claim 1. For the purposes of examination, the two thresholds are being interpreted as the same threshold. 
Regarding Claim 6, in light of the specification, the claim fails to inform, with reasonably certainty the scope of the invention. Claim 6 recites “a first threshold or more” in line 5. It is unclear if “a first threshold” is claiming a different threshold, or if “a first threshold” is the same heart rate threshold claimed in claim 1. For the purposes of examination, the two thresholds are being interpreted as the same threshold. 
Regarding Claim 7, in light of the specification, the claim fails to inform, with reasonably certainty the scope of the invention. Claim 7 recites “a first threshold or more” in line 4. It is unclear if “a first threshold” is claiming a different threshold, or if “a first threshold” is the same heart rate threshold claimed in claim 1. Further, Claim 7 recites “a second threshold or more” in line 6. It is unclear if “a second threshold” is claiming a different threshold, or if “a second threshold” is the same heart rate threshold claimed in claim 1. For the purposes of examination, the two thresholds are being interpreted as the same threshold.
Regarding claim 9, in light of the specification, the claim fails to inform, with reasonably certainty the scope of the invention. Claim 9 recites in line 4 and line 6 “when the thyroid hormone level is in the normal range”, however, it is unclear what happens when a thyroid hormone level is not received, and the thyroid hormone level is not in the normal range. It is recommended to the Applicant to amend claim 9 to read --confirming, if the thyroid hormone level …-- and --computing, if the thyroid hormone level …--. Claim 10 is rejected due to its dependence from claim 9. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1-14 are directed to a “method”, which describes one of the four statutory categories of patentable subject matter, i.e., a process. Claims 15-17 are directed to “a non-statutory recording medium”, “a monitoring server”, and “a user terminal”, which describe one of the four statutory categories of patentable subject matter, i.e., a machine. 
Step 2A of the subject matter eligibility test (see MPEP 2106.04).
Prong One: Claims 1, 15, 16, and 17 recite the abstract idea of a mental process, as follows:
Selecting a monitoring algorithm being used for determining whether to output the alert based on the drug taking information; 
Determining whether to output the alert based on the selected monitoring algorithm … determining to output the alert when a monitoring heart rate is greater than a reference heart rate by a first threshold or more … determining to output the alert when a monitoring heart rate is smaller than the reference heart rate by a second threshold or more;
The reference heart rate is calculated based on the thyroid hormone level of the user and the heart rate of the user, or is calculated based on the heart rate of the user for a plurality of consecutive days;
 The monitoring heart rate is calculated based on the heart rate of the user in a resting period; and
The resting period is selected based on information about state of movement of the user.
The selecting a monitoring algorithm being used based on the drug taking information can be practically performed in the human mind, but for performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the steps. A person with ordinary skill in the art could selecting a monitoring algorithm based on drug taking information, for example a prescription date, name, type, and dose or dosing cycle. There is currently nothing to suggest an undue level of complexity in the selecting a monitoring algorithm based on drug taking information step. Therefore, a person would be able to practically perform the selecting step mentally or with pen and paper. 
The determining whether to output an alert based on a monitoring heart rate being greater than or smaller than a reference heart rate can be practically performed in the human mind, with the aid of a pen and paper, but for performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the steps. A person with ordinary skill in the art could determine if a monitoring heart rate is greater than or smaller than a reference heart rate by a certain threshold, and determine to output an alert or not based on a threshold being crossed. There is currently nothing to suggest an undue level of complexity in the determining to output an alert step. Therefore, a person would be able to practically perform the determining step mentally or with the aid of pen and paper.
The reference heart rate step being calculated based on the thyroid hormone level of the user and the heart rate of the user, or based on the heart rate of the user for a plurality of consecutive days can be practically performed in the human mind, with the aid of a pen and paper, but for performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the steps. A person with ordinary skill in the art could determine a reference heart rate based on a thyroid hormone level and a current heart rate, or determine a reference heart rate based on a heart rate over consecutive, for example, an average heart rate. There is currently nothing to suggest an undue level of complexity in the calculating steps, for example, there are currently no equations to suggest a human could not do these steps mentally. Therefore, a person would be able to practically perform the reference heart rate calculation step mentally or with the aid of pen and paper.
The monitoring heart rate being calculated based on the heart rate of the user in a resting period, and where the resting period is selected based on information about state of movement, can be practically performed in the human mind, with the aid of pen and paper, but for performance on a generic computer, in a generic computer environment, or merely using the computer as a tool to perform the steps. A person with ordinary skill in the art could determine a monitoring heart rate only using heart rate data when a user is not moving by visually seeing where a heart rate value is below a threshold or comparing heart rate values to acceleration data of the user. There is currently nothing to suggest an undue level of complexity in the calculating step. Therefore, a person would be able to practically perform the calculation steps mentally or with the aid of pen and paper. 
Prong Two: Claims 1, 15, 16, and 17 do not recite additional elements that integrate the mental process into a practical application. Therefore, the claims are “directed to” the mental process. The additional elements merely:
Recite the words “apply it” or an equivalent with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g., “an external device”, claim 1, recited at a high level of generality, “a communication unit”, claim 16, recited at a high level of generality, “a control unit”, claim 16, recited at a high level of generality, “a communication unit”, claim 17, recited at a high level of generality, “an input unit”, claim 17, recited at a high level of generality, “a control unit”, claim 17, recited at a high level of generality), and
Add insignificant extra-solution activity (the pre-solution activity of: using generic data-gathering components (e.g. “a wearable device”, claim 16 and 17, recited at a high level of generality ).
As a whole, the additional elements merely serve to gather information to be used by the abstracted idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. The processing performed to determine to output an alert remains in the abstract realm, i.e., the result is not used for a treatment. No improvement to the technology is evident. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application.
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claims 2-14 do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above. E.g., all elements are directed to the mental process, which merely facilitate the abstract idea.
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
Further describe the abstract idea (e.g., classify the user into a hyperthyroidism treatment group or a hypothyroidism treatment group based on the drug taking information (claim 2), selecting the first or second algorithm based on the classification (claims 3 and 4), determining if a predetermined period has elapsed since the prescription date (claims 5 and 6), determining to output an alert if a monitoring heart rate is greater than or smaller than a threshold (claim 7), determining a resting period when a step count is 0 or an acceleration value is 0 (claim 8), confirming a thyroid hormone level is level and computing the reference heart rate based on the confirmation (claim 9), calculating the reference heart rate based on the thyroid hormone level and the calculated current heart rate (claim 10), determining to output an alert is performed every day and determining to output an alert is performed multiple times (claim 11)), 
Further describe the pre-solution activity (or the structure used for such activity) (receive heart rate data from the external device (claim 13)) and, 
Further describe the post-solution activity (output a drug taking notification multiple times (claim 12), outputting an alert to a display unit (claim 14)) (recited at a high level of generality)).
Per the Berkheimer requirement, the external device for heart rate monitoring, motion sensing, and thyroid sensing are all well known, routine, and conventional activities: WO2019053553A1 discloses a wearable device for measuring heart rate, a number of steps, and predicting a thyroid hormone level (Fig. 1, element 20, para. [0028], and para. [0033]). 
Taken alone or in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. The additional elements do not add anything significantly more than the abstract idea. The collective functions of the additional elements merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Therefore, the claims are rejected as being directed to non-statutory subject matter. Claims 1-17 are rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-11, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oren Fuerst (Pub. No. US 2017/0068790), hereinafter referred to as Fuerst, in view of Moturu et al. (Pub. No. US 2017/0235912), hereinafter referred to as Moturu, in view of Jaehoon Moon (WO 2019/054553), hereinafter referred to as Moon.
The claims are generally directed towards a method for determining whether to output an alert of a user's thyroid abnormality, the method comprising: receiving the user's drug taking information from an external device, wherein the drug taking information includes at least one of a prescription date, name, type, dose or dosing cycle of the drug related to thyroid function; selecting a monitoring algorithm being used for determining whether to output the alert based on the drug taking information, wherein the monitoring algorithm is a first monitoring algorithm or a second monitoring algorithm, wherein the second monitoring algorithm is different from the first monitoring algorithm; and determining whether to output the alert based on the selected monitoring algorithm; wherein the determining whether to output the alert comprises: if the selected monitoring algorithm is the first monitoring algorithm, determining to output the alert when a monitoring heart rate is greater than a reference heart rate by a first threshold or more; and if the selected monitoring algorithm is the second monitoring algorithm, determining to output the alert when the monitoring heart rate is smaller than the reference heart rate by a second threshold or more, wherein the reference heart rate is calculated based on the thyroid hormone level of the user and the heart rate of the user, or is calculated based on the heart rate of the user for a plurality of consecutive days, wherein the monitoring heart rate is calculated based on the heart rate of the user in a resting period, wherein the resting period is selected based on information about state of movement of the user.
Regarding Claim 1, Fuerst discloses a method for determining whether to output an alert of a user's abnormality (Fig. 5, and para. [0005], “method … generating at least one alert when the at least one pre-determined physiological value is higher than the predetermined threshold value …”), the method comprising: 
receiving the user's drug taking information from an external device (Fig. 5, element 9.2, “enter … medication”, para. [0038], and para. [0052], “member devices … personal computers … cellular phones …”), wherein the drug taking information includes at least one of a prescription date, name, type, dose or dosing cycle of the drug related to thyroid function (para. [0038], “configured to receive a plurality of inputs provided/delivered by a user … medications, including dosing and morning/afternoon/evening medication, …”); and
determining whether to output the alert based on the selected monitoring algorithm (Fig. 5, element 9.4 and 9.5, and para. [0038], “the system is configured to trigger and/or send at least one alert when, according to the comparison of the system, there is substantially significant change from what would have been expected …”); wherein the determining whether to output the alert comprises: 
determining to output the alert when a monitoring heart rate is greater than a reference heart rate by a first threshold or more (Fig. 5, element 9.3 and 9.4, para. [0038], “system is configured to continuously analyze information/data input and/or collected from the wrist band … beat to beat heart rate, heart rate variability and heart rate variability components … expected value can be derived … using the historical pattern of the same user …”, and para. [0058], “difference between the at least one physiological measurement of the user and the at least one pre-determined physiological value is: a) higher than a predetermined threshold value”); and determining to output the alert when the monitoring heart rate is smaller than the reference heart rate by a second threshold or more (Fig. 5, element 9.3 and 9.4, para. [0038], “system is configured to continuously analyze information/data input and/or collected from the wrist band … beat to beat heart rate, heart rate variability and heart rate variability components … expected value can be derived … using the historical pattern of the same user …”, and para. [0058], “difference between the at least one physiological measurement of the user and the at least one pre-determined physiological value is: … b) smaller than the predetermined threshold value”), 
However, Fuerst does not explicitly disclose selecting a monitoring algorithm being used for determining whether to output the alert based on the drug taking information, wherein the monitoring algorithm is a first monitoring algorithm or a second monitoring algorithm, wherein the second monitoring algorithm is different from the first monitoring algorithm; and performing different outputs based on the selected monitoring algorithm.
Moturu teaches of a method of improving care determining for care providers in relation to a condition of a user associated with a mobile device (Abstract, Fig. 1A, and para. [0016]). Moturu teaches of collecting data corresponding to a mobility-related sensor of the mobile device, such as heart rate data, GPS information, and physical activity information, such as accelerometer data (Fig. 1A, element S120, and para. [0031]). Moturu teaches of collecting data during a predetermined time period of the user taking a medication for a treatment regimen (para. [0032]). Moturu futher teaches of classifying users into one or more subgroups based on different parameters, such as user conditions, and medical status (Fig. 1A, element S150, and para. [0065]). Moturu further teaches a treatment and medical status of the user can be adjusted and modified depending on the determined subgroup (Fig. 1A, element S130 and para. [0066]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Fuerst to additionally include separating patients into one or more subgroups depending on different medical parameters. Moturu teaches that classifying patients into different subgroups allows for both the physician and the method to improve care determination for the specific condition of the user (para. [0065]). Moturu teaches the classification also allows for the treatment regimen to be tailed for that specific subgroup (para. [0065]).
However, modified Fuerst does not explicitly disclose the method is for determining to output an alert for a user’s thyroid abnormality, and wherein the reference heart rate is calculated based on the thyroid hormone level of the user and the heart rate of the user, or is calculated based on the heart rate of the user for a plurality of consecutive days, wherein the monitoring heart rate is calculated based on the heart rate of the user in a resting period, wherein the resting period is selected based on information about state of movement of the user.
Moon teaches of a system for managing and predicting hyperthyroidism by using a wearable device and predicting hyperthyroidism using a resting heart rate of a user (Abstract and para. [0001]). Moon further teaches calculating a reference heart rate based the thyroid hormone level of the user and the heart rate of the user and is calculated based on the heart rate of the user over a plurality of days (para. [0011] and [0013]). Moon further teaches the monitoring heart rate is calculated based on a heart rate in a resting period, and the resting period is based on information about state of movement (para. [0033-0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Fuerst to use the method to determine whether to output an alert based on a thyroid abnormality and calculate a reference heart rate based on based on a thyroid hormone level of the user and the heart rate of the user, where the heart rate is based on a resting heart rate with no motion. Moon teaches hyperthyroidism and predicting the recurrence can be done using a wearable device, more specifically a resting heart rate (para. [0004]). Further Moon teaches a resting heart rate can be used to output a warning to a user about a potential thyroid abnormality (para. [0040]). A person with ordinary skill in the art would recognize that combining the method taught by modified Fuerst with the teachings of Moon would allow for a patient to output an alert about a thyroid abnormality and would yield the same predictable results. 
Regarding Claim 2, modified Fuerst discloses the method of claim 1.
However, modified Fuerst does not explicitly disclose wherein selecting the monitoring algorithm comprises: classifying the user into a hyperthyroidism treatment group or a hypothyroidism treatment group based on the drug taking information.
Moturu further teaches collecting data sets from a mobile device of a user, mobility related sensors of the mobile device, and care provider datasets (Fig. 1A, elements S110, S120, S125) and categorizing a user to a subgroup (Fig. 1A, element S150, para. [0015]). Moturu further teaches the classification of the subgroups can be based on care professional data (para. [0065]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Fuerst to classify the user in either a hyperthyroidism treatment group or a hypothyroidism treatment group. Moturu teaches that by classifying users into one or more subgroups, the method is able to improve care determination for a patient and allow for the application of medical status models to be tailored to the specific subgroup (para. [0065]). 
Regarding Claim 3, modified Fuerst discloses the method of claim 2.
However, modified Fuerst does not explicitly disclose wherein selecting the monitoring algorithm comprises: selecting the first monitoring algorithm if the user is classified as a hypothyroidism treatment group.
Moturu further teaches collecting data sets from a mobile device of a user, mobility related sensors of the mobile device, and care provider datasets (Fig. 1A, elements S110, S120, S125) and categorizing a user to a subgroup (Fig. 1A, element S150, para. [0015]). Moturu further teaches the classification of the subgroups can be based on care professional data (para. [0065]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Fuerst to classify the user in either a hyperthyroidism treatment group or a hypothyroidism treatment group. Moturu teaches that by classifying users into one or more subgroups, the method is able to improve care determination for a patient and allow for the application of medical status models to be tailored to the specific subgroup (para. [0065]).
Regarding Claim 4, modified Fuerst discloses the method of claim 2.
However, modified Fuerst does not explicitly disclose wherein selecting the monitoring algorithm comprises: selecting the second monitoring algorithm if the user is classified as a hyperthyroidism treatment group.
Moturu further teaches collecting data sets from a mobile device of a user, mobility related sensors of the mobile device, and care provider datasets (Fig. 1A, elements S110, S120, S125) and categorizing a user to a subgroup (Fig. 1A, element S150, para. [0015]). Moturu further teaches the classification of the subgroups can be based on care professional data (para. [0065]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Fuerst to classify the user in either a hyperthyroidism treatment group or a hypothyroidism treatment group. Moturu teaches that by classifying users into one or more subgroups, the method is able to improve care determination for a patient and allow for the application of medical status models to be tailored to the specific subgroup (para. [0065]).
Regarding Claim 7, modified Fuerst discloses the method of claim 1, the method further comprises: before receiving the user's drug taking information from an external device, determining to output the alert when the monitoring heart rate is greater than the reference heart rate by a first threshold or more; and determining to output the alert when the monitoring heart rate is smaller than the reference heart rate by a second threshold or more (para. [0058], “determining that a difference between the at least one physiological measurement of the user and the at least one pre-determined physiological value is … higher than a predetermined threshold or … smaller than a predetermined threshold value …”, the determination can be made without the input of medication data).
Regarding Claim 8, modified Fuerst discloses the method of claim 1.
However, modified Fuerst does not explicitly disclose wherein the resting period is determined based on a period lasting more than a predetermined time in a state where the number of steps of the user is 0, or is determined based on a period lasting more than a predetermined time in a state where the user's acceleration is 0.
Moon further teaches the biosignal calculating device receives both the heart rate and the number of steps from the wearable device and calculates the resting heart rate (para. [0048]). Moon further teaches that the resting heart rate is extracted from the heart rate data where the number of steps is 0 for a certain period of time (para. [0048]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Fuerst to explicitly use a resting heart rate where the user’s steps is 0. Moon teaches a resting heart rate can be determined when activity from the wearable device is minimal (para. [0048]). One of ordinary skill in the art would have recognized using an activity to determine when a user is resting to extract a heart rate would provide the predictable results of a resting heart rate.
Regarding Claim 9, modified Fuerst discloses the method of claim 1.
However, modified Fuerst does not explicitly disclose the method further comprises calculating the reference heart rate, wherein calculating the reference heart rate comprises: confirming, when the thyroid hormone level is received, the received thyroid hormone level is within a normal range; and computing, when the thyroid hormone level is in the normal range, the reference heart rate based on the resting heart rate of a plurality of consecutive days including a test day of the thyroid hormone level.
Moon further teaches the reference heart rate may be calculated by receiving a normal thyroid function level (para. [0014] and para. [0039]), and computing the reference heart rate based on the resting heart rate of a plurality of consecutive days including a test day (para. [0039-0040] and para. [0049]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Fuerst to explicitly calculate a reference heart rate where a thyroid hormone level is within a normal range for a plurality of consecutive days. Moon teaches a reference heart rate can be defined based on a normal state of a patient, for example when the thyroid function is normal (para. [0039]). One of ordinary skill would recognize that by setting a reference heart rate when thyroid function is normal would give an accurate baseline measurement for a true reference heart rate.
Regarding Claim 10, modified Fuerst discloses the method of claim 9.
However, modified Fuerst does not explicitly disclose wherein the calculating the reference heart rate comprises: if the thyroid hormone level is not in the normal range, calculating the current heart rate based on the resting heart rate of a plurality of consecutive days including the test day of the thyroid hormone level; and estimating the reference heart rate, when the thyroid function of the user is normal, based on the thyroid hormone level and the calculated current heart rate.
Moon further teaches of calculating a current heart rate based on the resting heart rate over a plurality of days (para. [0039-0040] and para. [0049]). Moon further teaches estimating the reference heart rate, when the thyroid function is normal, based on the thyroid hormone level and the calculated current heart rate (para. [0039-0040] and para. [0049]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Fuerst to explicitly calculate a current heart rate based on a resting heart rate and estimate the reference heart rate based on the calculated heart rate. Moon teaches that determining a reference heart rate based on a calculated heart rate allows for thyroid abnormalities to be better managed and predicted (para. [0040]). 
Regarding Claim 11, modified Fuerst discloses the method of claim 1, wherein determining whether to output the alert is performed every day after selecting the monitoring algorithm is performed (Fig. 5, element 9.1, and para. [0038], “initial setting up phase … receive a plurality of inputs … medications, including dosing and morning/afternoon/evening medication …”), and wherein determining whether to output the alert is performed more than a number of times the monitoring algorithm is performed (Fig. 5, elements 9.3, 9.4, 9.5, and para. [0038], “configured to trigger and/or send at least one alert when, according to the comparison … there is a substantially significantly change from what would have been expected …”, the process repeats if there is no significant change, while a monitoring algorithm is once).
However, modified Fuerst does not explicitly disclose wherein selecting the monitoring algorithm is performed whenever the drug taking information is received. 
Moturu further teaches that classifying a user into one or more subgroups and determining a medical status analysis of the user is performed after information is supplied to the method (Fig. 1A, elements S110, S120, S125, S150, and S130, para. [0065], and para. [0040]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Fuerst to explicitly classify a user after information is supplied. Moturu teaches that by classifying users into one or more subgroups, the method is able to improve care determination for a patient and allow for the application of medical status models to be tailored to the specific subgroup (para. [0065]).
Regarding Claim 13, modified Fuerst discloses the method of claim 1, the method further comprises receiving heart rate information of the user at every second period from the external device that measures the heart rate of the user at every first period, wherein the second period is longer than the first period (para. [0058], “receiving, in real-time, physiological data representative of at least one physiological measurement … heart rate, heart rate variability … determining, in real time, a difference between the at least one physiological measurement of the user and at least one predetermined physiological value …”, the method is capable to collecting and transmitting heart rate data of the user for different periods of time).
Regarding Claim 14, modified Fuerst discloses the method of claim 1, the method further comprises transmitting a signal to the external device for outputting the alert on a display unit of the external device, when the alert is determined to be output (Fig. 5, element 9.6, para. [0038], “the system is configured to trigger and/or send at least one alert …”, and para. [0052], “client devices may be … cellular phones, mobile phones, smart phones …”).
Regarding Claim 15, modified Fuerst discloses a non-statutory recording medium storing an executable code read by a computer on which a program is recorded for performing the method of claim 1 (para. [0058], “software stored on a non-transient computer readable medium …”).
Regarding Claim 16, Fuerst discloses a monitoring server (Abstract, “computer system that includes at least one server …”) comprising: 
a communication unit (Fig. 3, element 740) configured to receive biometric information obtained from a user of a wearable device from an external device (Fig. 3, and para. [0035], “wristband is configured to communicate with a mobile device … capture a plurality of bio-signals, e.g., heart rate …”); and 
determine whether to output an alert based on the selected monitoring algorithm, and transmit a signal through the communication unit when the alert is determined to be output (Fig. 5, element 9.4 and 9.5, and para. [0038], “the system is configured to trigger and/or send at least one alert when, according to the comparison of the system, there is substantially significant change from what would have been expected …”); and 
wherein the drug taking information includes at least one of a prescription date, name, type, dose or dosing cycle of the drug related to thyroid function (Fig. 5, element 9.2, “enter … medication”, para. [0038], and para. [0052], “member devices … personal computers … cellular phones …” and para. [0038], “configured to receive a plurality of inputs provided/delivered by a user … medications, including dosing and morning/afternoon/evening medication, …”), 
determines the output of the alert when a monitoring heart rate is greater than a reference heart rate by a first threshold or more (Fig. 5, element 9.3 and 9.4, para. [0038], “system is configured to continuously analyze information/data input and/or collected from the wrist band … beat to beat heart rate, heart rate variability and heart rate variability components … expected value can be derived … using the historical pattern of the same user …”, and para. [0058], “difference between the at least one physiological measurement of the user and the at least one pre-determined physiological value is: a) higher than a predetermined threshold value”), -5-Application No.: Not Yet Assigned Filing Date:Herewith 
determines the output of the alert when the monitoring heart rate is smaller than the reference heart rate by a second threshold or more (Fig. 5, element 9.3 and 9.4, para. [0038], “system is configured to continuously analyze information/data input and/or collected from the wrist band … beat to beat heart rate, heart rate variability and heart rate variability components … expected value can be derived … using the historical pattern of the same user …”, and para. [0058], “difference between the at least one physiological measurement of the user and the at least one pre-determined physiological value is: … b) smaller than the predetermined threshold value”), 
However, Fuerst does not explicitly disclose a control unit is configured to select a monitoring algorithm based on the user's drug taking information received from the communication unit, wherein the monitoring algorithm is a first monitoring algorithm or a second monitoring algorithm, and performing different outputs based on the selected monitoring algorithm.
Moturu teaches of a method of improving care determining for care providers in relation to a condition of a user associated with a mobile device (Abstract, Fig. 1A, and para. [0016]). Moturu teaches of collecting data corresponding to a mobility-related sensor of the mobile device, such as heart rate data, GPS information, and physical activity information, such as accelerometer data (Fig. 1A, element S120, and para. [0031]). Moturu teaches of collecting data during a predetermined time period of the user taking a medication for a treatment regimen (para. [0032]). Moturu futher teaches of classifying users into one or more subgroups based on different parameters, such as user conditions, and medical status (Fig. 1A, element S150, and para. [0065]). Moturu further teaches a treatment and medical status of the user can be adjusted and modified depending on the determined subgroup (Fig. 1A, element S130 and para. [0066]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Fuerst to additionally include separating patients into one or more subgroups depending on different medical parameters. Moturu teaches that classifying patients into different subgroups allows for both the physician and the method to improve care determination for the specific condition of the user (para. [0065]). Moturu teaches the classification also allows for the treatment regimen to be tailed for that specific subgroup (para. [0065]).
However, modified Fuerst does not explicitly disclose wherein the reference heart rate is calculated based on the thyroid hormone level of the user and the heart rate of the user, or is calculated based on the heart rate of the user for a plurality of consecutive days, wherein the monitoring heart rate is calculated based on the heart rate of the user in a resting period, and wherein the resting period is selected based on information about state of movement of the user.
Moon teaches of a system for managing and predicting hyperthyroidism by using a wearable device and predicting hyperthyroidism using a resting heart rate of a user (Abstract and para. [0001]). Moon further teaches calculating a reference heart rate based the thyroid hormone level of the user and the heart rate of the user and is calculated based on the heart rate of the user over a plurality of days (para. [0011] and [0013]). Moon further teaches the monitoring heart rate is calculated based on a heart rate in a resting period, and the resting period is based on information about state of movement (para. [0033-0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Fuerst to use the method to determine whether to output an alert based on a thyroid abnormality and calculate a reference heart rate based on based on a thyroid hormone level of the user and the heart rate of the user, where the heart rate is based on a resting heart rate with no motion. Moon teaches hyperthyroidism and predicting the recurrence can be done using a wearable device, more specifically a resting heart rate (para. [0004]). Further Moon teaches a resting heart rate can be used to output a warning to a user about a potential thyroid abnormality (para. [0040]). A person with ordinary skill in the art would recognize that combining the method taught by modified Fuerst with the teachings of Moon would allow for a patient to output an alert about a thyroid abnormality and would yield the same predictable results. 
Regarding Claim 17, Fuerst discloses a user terminal (Abstract, “computer system that includes at least one server …”) comprising: 
a communication unit (Fig. 3, element 740) configured to receive biometric information obtained from a user of a wearable device from an external device (Fig. 3, and para. [0035], “wristband is configured to communicate with a mobile device … capture a plurality of bio-signals, e.g., heart rate …”); 
an input unit configured to receive the user's drug taking information (Fig. 5, element 9.2, “enter … medication”, para. [0038], and para. [0052], “member devices … personal computers … cellular phones …”), wherein the drug taking information includes at least one of a prescription date, name, type, dose or dosing cycle of the drug related to thyroid function (para. [0038], “configured to receive a plurality of inputs provided/delivered by a user … medications, including dosing and morning/afternoon/evening medication, …”); 
a control unit to control to output the alert of the user's abnormality through an output unit when the alert is determined to be output (Fig. 5, elements 9.4 and 9.5, para. [0038], “configured to trigger and/or send at least one alert when, according to the comparison of the system, there is a substantially significant change from what would have been expected…”), 
determines the output of the alert when a monitoring heart rate is greater than a reference heart rate by a first threshold or more (Fig. 5, element 9.3 and 9.4, para. [0038], “system is configured to continuously analyze information/data input and/or collected from the wrist band … beat to beat heart rate, heart rate variability and heart rate variability components … expected value can be derived … using the historical pattern of the same user …”, and para. [0058], “difference between the at least one physiological measurement of the user and the at least one pre-determined physiological value is: a) higher than a predetermined threshold value”), 
determines the output of the alert when the monitoring heart rate is smaller than the reference heart rate by a second threshold or more (Fig. 5, element 9.3 and 9.4, para. [0038], “system is configured to continuously analyze information/data input and/or collected from the wrist band … beat to beat heart rate, heart rate variability and heart rate variability components … expected value can be derived … using the historical pattern of the same user …”, and para. [0058], “difference between the at least one physiological measurement of the user and the at least one pre-determined physiological value is: … b) smaller than the predetermined threshold value”), 
However, Fuerst does not explicitly disclose the control unit is configured to select a monitoring algorithm based on the drug taking information, determine whether to output an alert based on the selected monitoring algorithm, wherein the monitoring algorithm is a first monitoring algorithm or a second monitoring algorithm, and performing different outputs based on the selected monitoring algorithm.
Moturu teaches of a method of improving care determining for care providers in relation to a condition of a user associated with a mobile device (Abstract, Fig. 1A, and para. [0016]). Moturu teaches of collecting data corresponding to a mobility-related sensor of the mobile device, such as heart rate data, GPS information, and physical activity information, such as accelerometer data (Fig. 1A, element S120, and para. [0031]). Moturu teaches of collecting data during a predetermined time period of the user taking a medication for a treatment regimen (para. [0032]). Moturu futher teaches of classifying users into one or more subgroups based on different parameters, such as user conditions, and medical status (Fig. 1A, element S150, and para. [0065]). Moturu further teaches a treatment and medical status of the user can be adjusted and modified depending on the determined subgroup (Fig. 1A, element S130 and para. [0066]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Fuerst to additionally include separating patients into one or more subgroups depending on different medical parameters. Moturu teaches that classifying patients into different subgroups allows for both the physician and the method to improve care determination for the specific condition of the user (para. [0065]). Moturu teaches the classification also allows for the treatment regimen to be tailed for that specific subgroup (para. [0065]).
However, modified Fuerst does not explicitly disclose wherein the reference heart rate is calculated based on the thyroid hormone level of the user and the heart rate of the user, or is calculated based on the heart rate of the user for a plurality of consecutive days, -6-Application No.: Not Yet Assigned Filing Date:Herewithwherein the monitoring heart rate is calculated based on the heart rate of the user in a resting period, and wherein the resting period is selected based on information about state of movement of the user.
Moon teaches of a system for managing and predicting hyperthyroidism by using a wearable device and predicting hyperthyroidism using a resting heart rate of a user (Abstract and para. [0001]). Moon further teaches calculating a reference heart rate based the thyroid hormone level of the user and the heart rate of the user and is calculated based on the heart rate of the user over a plurality of days (para. [0011] and [0013]). Moon further teaches the monitoring heart rate is calculated based on a heart rate in a resting period, and the resting period is based on information about state of movement (para. [0033-0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Fuerst to use the method to determine whether to output an alert based on a thyroid abnormality and calculate a reference heart rate based on based on a thyroid hormone level of the user and the heart rate of the user, where the heart rate is based on a resting heart rate with no motion. Moon teaches hyperthyroidism and predicting the recurrence can be done using a wearable device, more specifically a resting heart rate (para. [0004]). Further Moon teaches a resting heart rate can be used to output a warning to a user about a potential thyroid abnormality (para. [0040]). A person with ordinary skill in the art would recognize that combining the method taught by modified Fuerst with the teachings of Moon would allow for a patient to output an alert about a thyroid abnormality and would yield the same predictable results. 
Claims 5, 6, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oren Fuerst (Pub. No. US 2017/0068790), hereinafter referred to as Fuerst, in view of Moturu et al. (Pub. No. US 2017/0235912), hereinafter referred to as Moturu, in view of Jaehoon Moon (WO 2019/054553), hereinafter referred to as Moon as applied to claims 3, 4, and 11 above, and further in view of Cooney et al. (Pub. No. US 2018/0365385), hereinafter referred to as Cooney.
Regarding Claim 5, modified Fuerst discloses the method of claim 3.
However, modified Fuerst does not explicitly disclose wherein determining whether to output the alert comprises: if the selected monitoring algorithm is the first monitoring algorithm, determining whether a predetermined period has elapsed based on the prescription date when the monitoring heart rate is lower than the reference heart rate by a second threshold or more; and determining to output the alert when the predetermined period has elapsed.
Cooney teaches of a method for facilitating the monitoring and evaluating a patients reaction to medications (Abstract). Cooney further teaches determining if a period has elapsed based on a prescription date and monitor patterns in the various physiological sensors, for example a pulse rate (para. [0049]). Cooney further teaches the method can monitor the period after taking a medication and the pulse rate to determine reactions to a medication based on known correlations (para. [0049]). Cooney further teaches of notifications can be sent to a user based on the information (para. [0060]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Fuerst to explicitly include determining if a period has elapsed since a prescription date, and outputting an alert if the period has elapsed. Cooney teaches that method is able to determine the effects of the medication over a period of time to determine potential side effects of the medication and to determine the intended effects to determine the medications efficacy (para. [0016]). 
Regarding Claim 6, modified Fuerst discloses the method of claim 4.
However, modified Fuerst does not explicitly disclose wherein determining whether to output the alert comprises: if the selected monitoring algorithm is the second monitoring algorithm, determining whether a predetermined period has elapsed based on the prescription date when the monitoring heart rate is greater than the reference heart rate by a first threshold or more; and determining to output of the alert when the predetermined period has elapsed.
Cooney teaches of a method for facilitating the monitoring and evaluating a patients reaction to medications (Abstract). Cooney further teaches determining if a period has elapsed based on a prescription date and monitor patterns in the various physiological sensors, for example a pulse rate (para. [0049]). Cooney further teaches the method can monitor the period after taking a medication and the pulse rate to determine reactions to a medication based on known correlations (para. [0049]). Cooney further teaches of notifications can be sent to a user based on the information (para. [0060]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Fuerst to explicitly include determining if a period has elapsed since a prescription date, and outputting an alert if the period has elapsed. Cooney teaches that method is able to determine the effects of the medication over a period of time to determine potential side effects of the medication and to determine the intended effects to determine the medications efficacy (para. [0016]). 
Regarding Claim 12, modified Fuerst discloses the method of claim 11. 
However, modified Fuerst does not explicitly disclose the method further comprises determining to output a drug taking notification based on the dosing cycle of the drug, -4-Application No.: Not Yet Assigned Filing Date:Herewith wherein determining to output the drug taking notification is performed more than the number of times the determining whether to output the alert.
Cooney teaches of a method for facilitating the monitoring and evaluating a patients reaction to medications (Abstract). Cooney further teaches of instructing a patient to stop taking or change the dosage/frequency of the medication (para. [0067]). Cooney further teaches a notification can be sent to a patient to take medication at a certain time (para. [0069]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Fuerst to explicitly include outputting a drug taking notification based on the dosing cycle, and where the notification is performed more than the number of times to output the alert.  Cooney teaches that by knowing the medication regimen, the current health state of the patient can be tailed to evaluated the patient (para. [0075]). Cooney further teaches the method can determine correlations between medication reactions and correlated metrics, for example pulse rate (para. [0077]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The NPL by Meghan Holohan, “’It saved my life’: How a smartwatch stopped a woman’s health crisis”
The NPL by Neinstein et al, “Self-reported wearable heart rate data may be useful in the diagnosis and treatment of hyperthyroidism”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791  

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791